DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 and 23-25 are objected to because of the following informalities:  
Claim 21 includes the limitation of “ a respective repositioning element of an injection molding tool”.  This limitation is a structural element and does not make sense in a method claim.  The applicant needs to modify the claim limitation so that it is a method step.  Assuming that the applicant is trying to include the injection molding tool with a repositioning element as a part of their invention, this can be done by adding the method phrase “providing”, or something similar, at the front of the claim limitation.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-10, 14-18, 20-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shar (EP 2974619) in view of Wolfsgruber (EP 2897488).
Schar teaches an applicator device with an upper side and underside comprising a holding section (16) and a working tip (12).  There is a neck section (32) between the holding section and the working tip.  There is a base body (24) formed from a first plastic component and the base body is over molded with a second plastic component (paragraph 0012).  The second component is softer than the first (paragraph 0020).  The second plastic component coats the base body (paragraph 0308) and comprises projections (20). 
With regards to claim 2, the working tip is triangular in shape (figure 25) and an upper tip of the triangular shape is aligned with an upper side of the applicator device and formed by a series of vertical and the lower tips of the triangular shape are formed by a series of horizontal cleaning elements (vertical and horizontal cleaning elements are both on the upper and lower; figures 28/29).
With regards to claim 3, the side of the base body on the underside of the applicator device is partially free of the coating in the region of the working tip (figure 29).
With regards to claim 4, when seen in front view, on the left and right sides of the triangular shape of the working tip, a lamellar-shaped cleaning element is arranged between the vertical and horizontal elements (seen on figure 28 as the elements extending outward at an angle).  The vertical and horizontal cleaning elements project further outwards than the lamellar-shaped cleaning elements.  
With regards to claim 5, the when viewed in the direction of the longitudinal axis of the working tip, the vertical and horizontal cleaning elements are arranged offset relative to one another, wherein the lamellar shaped cleaning elements  are arranged in cross sectional plane with the vertical elements and wherein the horizontal elements are arranged in pairs opposite one another (figure 28/29).
With regards to claim 8, there is an additional working tip (figure 46) (134-136) on the opposite end of the working tip.
With regards to claim 9, the additional working tip comprises a pincer-shaped plastic element with two gripping jaws (136) that have cleaning elements (135; the elastomeric material located on the inside of the jaws).  
With regards to claim 10, the additional working tip have a fan shaped cleaning element (136 is fan shaped because it could be considered two blades of a fan) made of thermoplastic element (135).
With regards to claim 14, the working tip has indicator substances which are detachable during use (paragraph 0037).
With regards to claim 15, the working tip has a multi-zone structure (fig 19a/b).
With regards to claim 16, the working tip has an uneven shape (figure 19a/b).
With regards to claim 17, the first and/or second plastic component comprises a filler with a cooling effect (paragraph 0037; toothpaste or tool cleaning fluid).
With regards to claim 18, the cooling effect is applied together with fillers with taste (paragraph 0037; flavors).
With regards to claim 20, the filler has an indicator function, the filler is dosed so that its cooling effect diminishes after a predetermined time (the toothpaste, or cleaning fluid or flavor wears away while using).
With regards to claim 21, 23-24, Schar teaches a method of making applicator device comprising a holding section (16) and a working tip (12).  There is a neck section (32) between the holding section and the working tip.  A first step is injection molding a base body (24) formed from a first plastic component.  A second step is over molding the base with a second plastic component (paragraph 0012).  The second component is softer than the first (paragraph 0020).  The second plastic component coats the base body (paragraph 0308) and comprises projections (20). There are holding elements to hold the body when being injection molded (figure 12/13).  The cooling effect is added to the second plastic components.  
With regards to claim 1 ad 21, Shar teaches all the essential elements of the claimed invention, however fails to teach a recess only on the underside and provided in the working tip along the longitudinal axis of the base body.  Wolfsgruber teaches an applicator device with a recess (4) in the underside of a working tip (2) along the longitudinal axis of the base body (figure 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schar so that there is a recess on the underside of the working tip as taught by Wolfsgruber for holding the material which is being applied by the applicator.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schar (‘619) and Wolfsgruber (‘488) in view of Adriano (PGPub 20160058531).
Schar and Wolfsgruber teach all the essential elements of the claimed invention including free spots (38) on the upper side of the base body (located on both sides of the body), however fails to teach projections on the base body.  Adriano teaches a tool with connectors and fasteners (11, 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schar with projections as taught by Adriano to allow for a better connection between the coating and the base body.   
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schar (‘619) and Wolfsgruber (‘488) in view of Streibel (USPN 4589159).
Schar and Wolfsgruber teach all the essential elements of the claimed invention however fails to teach inscription on the holding section.  Streibel teaches a brush with a handle having an inscription thereon (6) (claim 11).  The inscription is recessed in the base (claim 12).  There could be a color member printed on the area around the body (claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schar so that there is printing on the handle of the device as taught by Streibel to identify which user it belongs to.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schar (‘619) and Wolfsgruber (‘488) in view of JP3097244.
Schar and Wolfsgruber teach all the essential elements of the claimed invention however fails to teach that the cooling effect is a cooling agent.  JP’244 teaches an interdental brush with a cooling agent embedded in the bristles (paragraph 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schar so that there is a cooling agent located in the cleaning elements as taught by JP’244 to allow for the cleaning elements to create a cooling effect when in use to provide a cleaner effect to the user.  
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schar (‘619) and Wolfsgruber (‘488).
Schar and Wolfsgruber teach all the essential elements of the claimed invention however fails to teach that proportion of the filler in the compound is between 3 and 50%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the filler and the compound to be within the claimed ranges since the general conditions of a claim are disclosed in the prior art and therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schar (‘619) and Wolfsgruber (‘488).  
Schar and Wolfsgruber teach all the essential elements of the claimed invention however fail to teach the length, depth and width of the recess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schar and Wolfsgruber so that the length, depth and width fall within the claimed ranges since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Allowable Subject Matter
Claims 26 and 28 are allowed.
After reviewing the applicant’s remarks, it is clear that the prior art fails to teach the tool for producing the applicator device as claimed and therefore is free from the prior art.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant notes that 7 and 22 were indicated to recite allowable subject matter.  This is incorrect.  The language of those claims, while not specifically stated in the rejection, were clearly shown in the prior art references.  The applicant amended those claim limitations to include the phrase “only” which lead the examiner to perform a further search.  The Wolfsgruber references was found to meet the limitation of a recess only on the underside along a longitudinal axis of the base body.  Thus a new rejection was made in view of the new claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723